Title: From Benjamin Franklin to Gabriel Johonnot, 15 February 1782
From: Franklin, Benjamin
To: Johonnot, Gabriel


Sir,
Passy 15. Feb. 1782
I received the Letter you honoured me with dated the 4 Inst. & inclosing 4 Setts of Exchange on Boston for the Sum of one hundred and forty six Pounds Sterling, being the Amount of Advances on your Account. Herewith I return your Recet. for the 100. Louis I lent you that Sum being included in your Draft.
As you kindly offer to take Charge of any Letters I may wish to send to America, I take the Liberty of sending you the inclosed of which I beg your Care.
Wishing you an agreable Passage & I [a] happy meeting with your Family and Friends.
I have the honour to be Sir, Your &c.
Col. Johonnot.
